IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MICHAEL M. CHATMON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1683

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 11, 2017.

An appeal from the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Andy Thomas, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General; Thomas H. Duffy and Daniel R. Krumbholz,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.